DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-11, 21, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanchard (US 20020125527 A1) in view of Yanagida et al. (US 2006/0118866 A1, hereinafter Yanagida) and Sander et al. (US 20170221885 A1, hereinafter Sander).
With regard to claim 1, Blanchard discloses a semiconductor device (FIGS. 10a-10b) comprising: 
a first semiconductor layer (N type substrate 25) of a first conductivity type; 
a first switching element including: 
a plurality of first element parts (1st element parts labeled in Annotated FIG. 10B) provided on the first semiconductor layer, each of the first element parts including a first control electrode; (silicon gate electrode 18 in 1st element parts) and 
a first electrode (source contact 29b over 1st element parts)  provided on the first element parts; (See annotated FIG. 10B)

a plurality of second element parts (2nd element parts labeled in Annotated FIG. 10B) provided on the first semiconductor layer, each of the second element parts including a second control electrode; (silicon gate electrode 18 in 2nd element parts) and 
a second electrode (source contact 29b over 2nd element parts) provided on the second element parts; (See Annotated FIG. 10B) and 
a conductor (drain contact regions 29a and doped polysilicon 18 directly to the left of the contact region 29a) provided at least in part on the first semiconductor layer and located between the first switching element and the second switching element in the first direction, (See annotated FIG. 10B, where the contact 29b extends on the N substrate 25 and is between the two switching elements)
a distance between a first point of location (1st point in Annotated FIG. 10B) between the first electrode and a bottom surface of the conductor being longer than a distance between the first point of location on the first electrode and a bottom surface of the first control electrode in a vertical direction perpendicular to the first direction, (See annotated FIG. 10B, where the conductor labeled in FIG. 10B extends past the gate dielectric layer 17, where the electrode 18 does not extend past the dielectric 17, and thus a vertical distance to the conductor is longer than a vertical distance to the electrode 18 from the 1st point, see annotated FIG. 10B) the and 
a distance between a second point of location (2nd point in Annotated FIG. 10B)  between the second electrode and the bottom surface of the conductor being longer than a distance between the second point of location on the second electrode and a bottom surface of the second control electrode in the vertical direction. (See annotated FIG. 10B, where the conductor labeled in FIG. 10B extends past the gate dielectric layer 17, where the electrode 18 does not extend past the dielectric 17, and thus a nd point, see annotated FIG. 10B)
However, Blanchard does not explicitly teach a second semiconductor layer having a first surface on which the first semiconductor layer is located and a second surface on an opposite side from the first surface, wherein the bottom surface of the conductor extends past the first surface of the second semiconductor layer, wherein the conductor is in electrical contact with both the first semiconductor layer and the second semiconductor layer..
Yanagida teaches a second semiconductor layer (semiconductor layer 2) having a first surface on which the first semiconductor layer (semiconductor layer 3) is located and a second surface on an opposite side from the first surface, wherein the bottom surface of the conductor extends past the first surface of the second semiconductor layer. (see FIG. 2B, where the equivalent conductor extends past a top surface of the semiconductor layer 2)
It would have been obvious to one of ordinary skill in the art to modify the device of Blanchard to have the second semiconductor layer of Yanagida, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that the structure of Yanagida allows for a reduction of on-resistance in MOS transistors (See Abstract of Yanagida)
Additionally, Sander teaches wherein the conductor (source contact line 505) is in electrical contact with both the first semiconductor layer and the second semiconductor layer. (third substrate portion 216 and second substrate portion 113)
It would be obvious to one of ordinary skill in the art to modify the device of Blanchard in view of Yanagida to modify the conductor as taught in Sander, as the references are in the same field of endeavor.




    PNG
    media_image1.png
    468
    757
    media_image1.png
    Greyscale
  

With regard to claim 2, Blanchard in view of Yanagida and Sander teaches the device according to claim 1.
Blanchard further teaches wherein the conductor contains a metal material.  (Paragraph [0049]: “Finally, a conductive layer, for example, a metal layer such as aluminum, aluminum-copper, or aluminum-copper-silicon, is deposited over the structure, masked and etched using techniques known in the art to produce drain contact regions 29a…”)

With regard to claim 3, Blanchard in view of Yanagida and Sander teaches the device according to claim 1.
Blanchard further teaches wherein the conductor is selected from the group consisting of tungsten, nickel, aluminum, titanium, molybdenum, copper, gold, and platinum.  (Paragraph [0049]: “Finally, a conductive layer, for example, a metal layer such as aluminum, aluminum-copper, or aluminum-copper-silicon, is deposited over the structure, masked and etched using techniques known in the art to produce drain contact regions 29a…”)

With regard to claim 5, Blanchard in view of Yanagida and Sander teaches the device according to claim 1.
Blanchard in view of Yanagida further teaches the second semiconductor layer (N+ region 3) is of the first conductivity type, a bottom surface of the conductor reaches the second semiconductor layer, and the first semiconductor layer and the second semiconductor layer are located on a side surface in the first direction of the conductor.  (See FIG 2B of Yanagida) 

With regard to claim 6, Blanchard in view of Yanagida and Sander teaches the device according to claim 1.
Blanchard further teaches wherein the conductor extends in a second direction parallel to the first surface of the second semiconductor layer and crossing the first direction.  (See Annotated FIG. 10B, where the conductor extends parallel to the first surface and crosses the first direction)

With regard to claim 7, Blanchard in view of Yanagida and Sander teaches the device according to claim 1.


With regard to claim 8, Blanchard in view of Yanagida and Sander teaches the device according to claim 1.
Blanchard further teaches further comprising: 
a third semiconductor layer (portions of P type body region 15a below source region 16) of a second conductivity type provided on the first semiconductor layer and surrounding the first control electrodes of the first element parts; (See annotated FIG. 10B) and 
a fourth semiconductor layer (portion of body region 15 between source regions 16) of the second conductivity type provided on the first semiconductor layer and surrounding the second control electrodes of the second element parts.  (See annotated FIG. 10B)

With regard to claim 9, Blanchard in view of Yanagida and Sander teaches the device according to claim 1.
Blanchard further teaches further comprising: 
a third electrode (doped polysilicon electrode 18 directly to the right of the drain contact 29a) provided on the second surface of the second semiconductor layer.  (See annotated FIG. 10B)

With regard to claim 10, Blanchard in view of Yanagida and Sander teaches the device according to claim 9.


With regard to claim 11, Blanchard in view of Yanagida and Sander teaches the device according to claim 9.
Blanchard further teaches wherein the first electrode and the second electrode are source electrodes, and the third electrode is a drain electrode. (See Paragraph [0051]: “drain contact regions 29a and source/body contact regions 29b…” Thus the source contacts 29b act as sources, and the polysilicon regions 18 in contact with the drain contact 29a acts as the drain)

With regard to claim 21, Blanchard in view of Yanagida and Sander teaches the device according to claim 1.
Blanchard further teaches wherein the first point is located on a bottom surface of the first electrode, and the second point is located on a bottom surface of the second electrode. (See Annotated FIG. 10B, where the first point of location is located on the bottom of the first electrode, and the second point of location is located on the bottom of the second electrode)

With regard to claim 23, Blanchard in view of Yanagida and Sander teaches the device according to claim 8.
Yanagida further teaches wherein the second semiconductor layer and the third semiconductor layer are located between the first control electrode and the conductor in the first direction. (See FIG. 
It would have been obvious to one of ordinary skill in the art to modify the device of Blanchard to have the second semiconductor layer of Yanagida, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that the structure of Yanagida allows for a reduction of on-resistance in MOS transistors (See Abstract of Yanagida)

With regard to claim 24, Blanchard in view of Yanagida and Sander teaches the device according to claim 1.
Sander further teaches wherein the conductor (source contact line 505) is in direct contact with both the first semiconductor layer and the second semiconductor layer. (third substrate portion 216 and second substrate portion 113)
It would be obvious to one of ordinary skill in the art to modify the device of Blanchard in view of Yanagida to modify the conductor as taught in Sander, as the references are in the same field of endeavor.
One of ordinary skill would appreciate that the conductor of Sander allows for low-current or current-less electrical contact between portions of the device (See Sander Paragraph [0028])


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanchard (US 2002/0125527 A1) in view of Yanagida et al. (US 2006/0118866 A1, hereinafter Yanagida) and Sander et al. (US 20170221885 A1, hereinafter Sander), as applied to claim 1, and further in view of Yamashita et al (US 20160104767 A1, hereinafter Yamashita).
With regards to claim 4, Blanchard in view of Yanagida teaches the device according to claim 1.

However, while Blanchard discloses that the polysilicon is doped, Blanchard in view of Yanagida is not specific to the type of doping, or the material of the substrate.  In other words, Blanchard does not explicitly teach the first semiconductor layer is a silicon layer… a conductivity type of the conductor is the first conductivity type, and an impurity concentration of the conductor is higher than an impurity concentration of the first semiconductor layer.  
Yamashita teaches an N type silicon substrate (N-type first conductivity type high impurity layer 4) having a higher impurity concentration than a conductor (at least N-type impurity diffusion layer 14, see Paragraphs [0039]-[0045], the high impurity layer 4 has a higher concentration than the diffusion layer 14).
It would have been obvious to one of ordinary skill in the art to modify the device of Blanchard in view of Yanagida to have a substrate made of silicon and doping as taught in Yamashita, as both references are in the same field of endeavor.
One of ordinary skill in the art would appreciate that silicon is a common semiconductor used in semiconductor substrate such as MOS devices, and would yield predictable results when used, and the doping of the layers requires routine experimentation to yield predictable results.
Additionally, the teachings of Yamashita allow for a low-resistance structure, causing less power consumption (See Yamashita Paragraph [0007]-[0008])

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanchard (US 2002/0125527 A1) in view of Yanagida et al. (US 2006/0118866 A1, hereinafter Yanagida), as applied to claim 1, and further in view of TAKEUCHI et al (US 20190386131 A1, hereinafter Takeuchi).
With regards to claim 22, Blanchard in view of Yanagida and Sander teaches the device according to claim 1.
However, Blanchard in view of Yanagida and Sander does not explicitly teach further comprising: a second semiconductor layer having a first surface on which the first semiconductor layer is located and a second surface on opposite side from the first surface; and a third electrode provided on the second surface of the second semiconductor layer, wherein a distance between the bottom surface of the conductor and an upper surface of the third electrode being shorter than a distance between the bottom surface of the first control electrode and the upper surface of the third electrode in the vertical direction, and a distance between the bottom surface of the conductor and the upper surface of the third electrode being shorter than a distance between the bottom surface of the second control electrode and the upper surface of the third electrode in the vertical direction.
Takeuchi teaches further comprising: 
a third electrode (drain electrode 11) provided on the second surface of the second semiconductor layer, 
wherein a distance between the bottom surface of the conductor (equivalent layer 5) and an upper surface of the third electrode being shorter than a distance between the bottom surface of the first control electrode (equivalent electrode 8) and the upper surface of the third electrode in the vertical direction, (See FIG. 2 of Takeuchi, note that modifying Blanchard in view of Takeuchi with the third electrode would have the equivalent conductor shown in Annotated FIG. 10B being closer) and 
a distance between the bottom surface of the conductor (equivalent layer 5)and the upper surface of the third electrode being shorter than a distance between the bottom surface of the second control electrode (equivalent electrode 8) and the upper surface of the third electrode in the vertical direction. (See FIG. 2 of Takeuchi, note that modifying Blanchard in view of Yanagida with the third electrode would have the equivalent conductor shown in Annotated FIG. 10B being closer)

One of ordinary skill would appreciate that the drain electrode setup of Takeuchi allows for an n-channel inversion type trench gate structure MOSFET to be provided, allowing for a suppression of a decrease in breakdown voltage. (See Takeuchi Paragraph [0047] and [0060])

Response to Arguments
Applicant's arguments filed 10/14/2020 have been fully considered but are moot because a new reference is being used for the electrical contact of the conductor, specifically Sander et al. (US 20170221885 A1) teaches the second semiconductor layer and the placement of the conductor as described above.  Therefore, the claims are properly rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249.  The examiner can normally be reached on M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812